Case: 21-1212    Document: 24     Page: 1   Filed: 09/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      FRED PRIDE,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1212
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5729, Judge Joseph L. Toth.
                 ______________________

                Decided: September 20, 2021
                  ______________________

    FRED PRIDE, Huntsville, AL, pro se.

     CHRISTOPHER L. HARLOW, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 ELIZABETH MARIE HOSFORD; CHRISTINA LYNN GREGG,
 BRIAN D. GRIFFIN, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
                  ______________________
Case: 21-1212    Document: 24      Page: 2    Filed: 09/20/2021




 2                                       PRIDE   v. MCDONOUGH




     Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
 PER CURIAM.
      Fred Pride appeals a judgment of the United States
 Court of Appeals for Veterans Claims (“Veterans Court”)
 denying his request to reopen a 1987 service connection
 claim for schizophrenia. See Pride v. Wilkie, No. 19-5729
 (Vet. App. Sept. 29, 2020). Because we do not have juris-
 diction to assess whether Mr. Pride’s evidence of service
 connection was “new and material” and the Veterans Court
 properly found it lacked jurisdiction to consider a clear and
 unmistakable error (“CUE”) claim that had never been
 filed, we dismiss in part and affirm in part.
                       I. BACKGROUND
     Mr. Pride served in the United States Marine Corps
 from 1966 to 1969, including a period of combat duty in Vi-
 etnam. In 1984, he was hospitalized and diagnosed with
 schizophrenia. Mr. Pride then filed a claim for service con-
 nection for schizophrenia, which the VA Regional Office
 (“RO”) denied in 1987 on grounds that there was no evi-
 dence of a service connection to his schizophrenia. Mr.
 Pride did not immediately appeal.
      Two decades later, Mr. Pride was diagnosed with post-
 traumatic stress disorder (PTSD). Mr. Pride filed a claim
 for service connection for PTSD, which the VA RO in Mont-
 gomery, Alabama granted in October 2009, awarding a
 30% disability rating. Upon receiving this 30% rating, Mr.
 Pride filed a claim with the Nashville, Tennessee VA RO
 requesting a PTSD disability rating of 100% and a total
 disability due to individual unemployability (“TDIU”)
 award. The Nashville, Tennessee VA RO denied both
 claims in January 2010. Mr. Pride appealed the Nashville,
 Tennessee VA RO’s decision to the Board of Veterans’ Ap-
 peals (“Board”).
Case: 21-1212    Document: 24      Page: 3    Filed: 09/20/2021




 PRIDE   v. MCDONOUGH                                       3



     The Board consolidated the Montgomery and Nashville
 VA RO decisions. The Board denied Mr. Pride’s request to
 increase his PTSD disability rating to 100 percent, as well
 as his TDIU claim. Mr. Pride appealed the Board’s deci-
 sions to the Veterans Court. In February 2017, the Veter-
 ans Court vacated and remanded these determinations,
 finding the reasons and bases for their decisions “inade-
 quate”; both currently remain in remand status.
     In 2017, Mr. Pride initiated another Board proceeding
 to challenge the Nashville VA RO’s decision. This time, Mr.
 Pride sought to reopen his schizophrenia service connec-
 tion claim that the VA denied in 1987. In 2019, the Board
 denied this request, finding that the VA’s 1987 decision
 was final and that Mr. Pride had not identified any new
 and material evidence relating to an alleged service con-
 nection to his schizophrenia diagnosis.
     Mr. Pride appealed to the Veterans Court. At this
 point, he argued not only that the VA’s 1987 decision
 should be reopened, but that the 1984 diagnosis was incom-
 plete or in error because it failed to recognize that he suf-
 fered, at least in part, from PTSD. The court affirmed the
 Board’s decision not to reopen Mr. Pride’s 1987 schizophre-
 nia claim. The court first found no clear error in the
 Board’s conclusion that Mr. Pride had presented no “new
 and material evidence” relevant to this claim. The court
 also noted that, to the extent Mr. Pride was suggesting that
 he was misdiagnosed in 1984, it lacked jurisdiction over
 that assertion because Mr. Pride had not properly raised it
 to the Board in the form of a CUE claim.
     Mr. Pride timely appeals.
                        II. DISCUSSION
     We may review the validity of a decision of the Veter-
 ans Court “on a rule of law or of any statute or regula-
 tion . . . or any interpretation thereof (other than a
 determination as to a factual matter) that was relied on by
Case: 21-1212     Document: 24     Page: 4    Filed: 09/20/2021




 4                                       PRIDE   v. MCDONOUGH



 the Court in making the decision.” 38 U.S.C. § 7292(a). We
 review the Veterans Court’s legal determinations de novo.
 Prenzler v. Derwinski, 928 F.2d 392, 393 (Fed. Cir. 1991).
 We may not review a challenge to a factual determination
 or to a law or regulation as applied to the facts of a partic-
 ular case, except to the extent that an appeal presents a
 constitutional issue. 38 U.S.C. § 7292(d)(2); Cayat v. Ni-
 cholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005).
     If a veteran fails to appeal a VA RO decision concerning
 a claim for benefits, the decision becomes final. 38 U.S.C.
 § 7105(c). Relevant to this appeal, there are two statutory
 exceptions to this finality rule. First, before Congress
 passed statutory amendments in 2019, a veteran could re-
 open a claim by submitting “new and material evidence”
 under former 38 U.S.C. § 5108. See Kisor v. McDonough,
 995 F.3d 1316, 1322 (Fed. Cir. 2021) (citations omitted).
 Second, a final decision may also be revised based on CUE.
 See id.; see also 38 U.S.C. §§ 5109A, 7111.
     As discussed below, we do not reach the issue of
 whether to reopen Mr. Pride’s 1987 schizophrenia service
 connection claim for two reasons. First, as to his new and
 material evidence claim, we have no jurisdiction to disturb
 the Veterans Court’s order affirming the Board’s factual
 determination under § 5108. And, as to his apparent mis-
 diagnosis claim, we find that the Veterans Court correctly
 dismissed any such claim because Mr. Pride failed to chal-
 lenge his 1984 schizophrenia diagnosis on the basis of CUE
 before the Board.
     A. Mr. Pride’s schizophrenia service connection claim
     We have previously vacated Veterans Court decisions
 that improperly interpreted the statutory term “new and
 material evidence.” We would clearly have the jurisdiction
 to do the same in this case if the same type of error were
 asserted.
Case: 21-1212    Document: 24      Page: 5    Filed: 09/20/2021




 PRIDE   v. MCDONOUGH                                       5



      But that is not what Mr. Pride claims. Rather than
 interpret the statutory term “new and material evidence,”
 the Veterans Court reviewed the Board’s conclusion that
 Mr. Pride’s reiteration of his mental illness (including his
 current PTSD diagnosis) did not qualify as new and mate-
 rial evidence of a service connection for schizophrenia. See
 Pride, No. 19-5729 at *1–2. As this determination involves
 an application of the statutory term “new and material ev-
 idence” to the facts presented by Mr. Pride, we lack juris-
 diction to review it. 38 U.S.C. § 7292(d)(2). While we
 routinely try to construe the law liberally for veterans pur-
 suing service-connected claims, we cannot relieve Mr.
 Pride of his statutorily-imposed jurisdictional burden. See
 Barnett v. Brown, 83 F.3d 1380, 1383–84 (Fed. Cir. 1996)
 (holding that whether specific evidence presented by a vet-
 eran is “new and material” involves either a factual deter-
 mination or an application of law to facts). Because we lack
 jurisdiction over this issue, we must dismiss it. 1
                   B. Mr. Pride’s CUE claim
      We also must affirm the Veterans Court’s finding that
 it had no jurisdiction over Mr. Pride’s CUE claim. Mr.
 Pride’s appellate brief suggests that, if he had been misdi-
 agnosed with schizophrenia in 1984, he would be entitled
 to an earlier effective date and a higher disability rating
 for PTSD. See Appellant’s Br. at 18–19. This is not a viable
 argument. Mr. Pride never actually filed a CUE claim be-
 fore the Board, meaning we have no such claim available
 for our review. In re Google Tech. Holdings LLC, 980 F.3d
 858, 863 (Fed. Cir. 2020) (“We have regularly stated and
 applied the important principle that a position not pre-
 sented in the tribunal under review will not be considered


     1   To the extent Mr. Pride asserts that a finding of
 service connection for PTSD should suffice to justify a find-
 ing of service connection for his schizophrenia diagnosis,
 we find no support for such a logical leap in the record.
Case: 21-1212     Document: 24      Page: 6   Filed: 09/20/2021




 6                                       PRIDE   v. MCDONOUGH



 on appeal in the absence of exceptional circumstances.”).
 We therefore affirm the Veterans Court’s conclusion that it
 lacked jurisdiction over this claim. Andre v. Principi, 301
 F.3d 1354, 1361 (Fed. Cir. 2002) (“[E]ach ‘specific’ assertion
 of CUE constitutes a claim that must be the subject of a
 decision by the [Board] before the Veterans Court can ex-
 ercise jurisdiction over it.”).
                       III. CONCLUSION
     We have considered the remainder of Mr. Pride’s argu-
 ments and find them unpersuasive. For the reasons dis-
 cussed above, we lack jurisdiction over whether Mr. Pride
 presented “new and material evidence” sufficient to reopen
 his 1987 schizophrenia service connection claim and find
 that the Veterans Court properly dismissed Mr. Pride’s
 CUE claim for lack of jurisdiction. We accordingly dismiss
 in part and affirm in part.
     DISMISSED IN PART AND AFFIRMED IN PART
                            COSTS
 No costs.